                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:17CR375
                                            )
      vs.                                   )
                                            )
JORGE ANTONIO ALONZO-LOPEZ,                 )                   ORDER
ROMAN LAZCANO-ACOSTA,                       )
AMERICA SAUCEDO-MORENO,                     )
LOURDES PEREZ-SAUCEDO,                      )
                                            )
                    Defendants.             )
                                            )


      This matter is before the court on the defendant, America Saucedo-Moreno’s
unopposed Motion to Continue Trial [115]. The parties are engaged in plea negotiations.
For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [115] is granted, as follows:

      1. The jury trial, for all defendants, now set for December 10, 2018, is continued
         to January 22, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and January 22, 2019, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: November 7, 2018.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
